Plaintiff in error was convicted in the superior court of Logan county for the crime of selling intoxicating liquor and was sentenced to serve a term of thirty days in the county jail and pay a fine of fifty dollars. A trial was had before a jury composed of only six men. The record does not show that the defendant waived her right to a trial by jury of twelve men. Under the authority of Hill v. State, 3 Okla. Crim. 686,109 P. 291; Schafer v. State, 5 Okla. Crim. 598, 115 P. 379, and Daltonv. State, infra, 116 P. 954, the judgment will be reversed and the cause remanded to the superior court of Logan county with direction to grant a new trial.